OPINION
BY THE COURT:
Appellant files a motion for a rehearing, which motion is denied.
Appellant also files a list of interrogatories and asks the Court to answer the same, and cites the case of Cleveland Produce Co. v Dennert, 104 Oh St 149, and §11420-17 GC.
The case is a chancery case and was heard de novo. We know of no rule of practice or authority in law requiring the court m a chancery case to *457answer interrogatories.
The statute does provide for separate findings of facts and conclusions of law, upon request, which we will do in this case. Interrogatories only pertain to law cases.
The case cited by counsel and the statute only apply to law cases and not to cases in chancery.
The question is here on a motion by appellees to strike from the files the interrogatories requested by counsel for appellant. That motion is granted.